 PINEVILLE COMMUNITY HOSPITAL ASSN.243Pineville Community Hospital Association,Inc.' andService Employees International Union,AFL-CIO,LocalUnionNo. 557,Petitioner.Case 9-RC-9880April 26, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Earl L. Ledford. TheEmployer and Petitioner have filed briefs in supportof their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings madeat the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:The Petitioner seeks a unit of all employees in theextended care facility of a hospital operated by Pine-villeCommunity Hospital Association, Inc., hereincalled Pineville, at Pineville, Kentucky. Pineville con-tends that the petition should be dismissed on thegrounds that, as a charitable, nonprofit hospital cor-poration,it isnot an employer and is therefore exemptfrom the Board's jurisdiction, under Section 2(2) ofthe Act, as amended, and that its exemption appliesto the entire hospital, including the extended carefacility, alleged to be an integral part thereof.Pineville is a nonprofit, nonstock Kentucky corpo-ration. Its hospital, situated under one roof, providesfacilities and personnel for out-patient or ambulatorycare, acute care, intensive or coronary care, extendedcare, and home care. The extended care facility, alsoknown as the nursing home, is a two-story wing of thehospital, connected thereto by a corridor. The facilityhandles recuperating patients, over 85 percent ofwhom have been transferred from other hospital facil-ities and who are subject to retransfer into any ofthose facilities, should their medical condition so re-quire.At the time of the hearing on December 28 and 29,1971, Pineville held two state licenses: a hospital li-cense and a nursing home license for the extendedcare section. The reason for the separatenursinghomelicenselies in the fact that before 1973 the statelicensing system provided no licenses for other formsiThe name of the Employer appearsas amended at the hearingof patient care such as that which pertained in theextended care facility. Recently the state licensingsystem was amended to provide various other licen-ses, including the following: hospital, hospital-basedextended care facility, nursing home, freestanding ex-tended care, and freestanding facility covering imme-diate and personal care. Under the new statute,Pineville has applied for a hospital license and a hos-pital-based extended care facilitylicense,both effec-tive as of January 1, 1973.Pineville has a singleboardof trustees and singlemedical, nursing, housekeeping, and food service op-erations which uniformly serve all facilities in the hos-pital. There are a single pharmacy and kitchen for theentire hospital. Administration,2 bookkeeping, pay-rolls,medical records, utilities, and maintenance forthe entire hospital are all centralized. Nurses andnurses aides are under single overall supervision, re-ceive workassignmentsthroughout the hospital, andare subject to the same pay scales. The extended carefacility pays no rent to the hospital and has no sepa-rate legal existence.Section 2(2) of the Act, as amended, reads, in perti-nent part:Sec. 2.When used in this Act-****(2) The term "employer" ... shall not include... any corporation or association operating ahospital, if no part of the net earnings inures tothe benefit of any private shareholder or individ-ual... .Inasmuch as none of Pineville's net earnings inures tothe benefit of any private shareholder or individual,it is apparent that Pineville is not an employer asdefined in Section 2(2) of the Act, and that the hospi-tal it operates is therefore exempt from the Board'sjurisdiction. Furthermore, we find that the extendedcare wing of the hospital, which performs only serv-ices which are closely related to, or inseparable fromthe other hospital services, therefore falls within thestatutory exclusion of the hospital.3 Accordingly, weshall dismiss the instant petition.ORDERIt is hereby ordered that the instant petition be, andthe same hereby is, dismissed.2Pineville maintains two bank accounts, for the hospital and the extendedcare facility, respectively, only foraccounting purposes in aid of its participa-tion in Medicareand Medicaidprograms.JThe Wesleyan Foundation,171 NLRB 124;United HospitalServices, Inc.,172 NLRB 1663. Cf.Drexel Home, Inc.,182 NLRB 1045.